DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of electing Group I (claims 21-31) in the reply filed on February 08, 2022 is acknowledged. 
Claims 32-42 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on February 08, 2022.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lupp et al. (US 2012/0085466 A1).
Regarding claim 21, Lupp teaches a steel component (metallic substrate) provided with a metallic coating (coated) (Abstract) comprising: a steel component (a metallic substrate) (Abstract); coated the steel product with an Al coating which contains a coating consisting almost entirely of Al for example, which in the thickness of the Al coating applied onto the steel product before the heat treatment is 5-30µm (Abstract, [0017], [0066], claim 8); and subsequently a Zn coating is applied onto this Al coating which consists of at least 95% wt. of zinc for example, and a further element Mg, in a content of not be exceeded 5% wt. Mg for example ([0018], [0046], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Lupp does not explicitly teach the thickness of the coating consisting of Al is between 2 and 4 µm, but teaches the thickness of the Al coating applied onto the steel product before the heat treatment is 5-30µm ([0066], claim 8), examiner interprets when the thickness is 5 µm before heat treatment, after the heat treatment the thickness is close enough to 4 µm.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the close coating thickness in Lupp, because A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  
Regarding claim 22, Lupp teaches wherein the Zinc layer forming the intermediate layer is 5 µm thick for example ([0076]).
Regarding claim 23, Lupp teaches subsequently a Zn coating is applied onto this Al coating which consists of at least 95% wt. of zinc for example, and a further element Mg, in a content of not be exceeded 5% wt. Mg for example ([0018], [0046], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).
 Regarding claim 24, Lupp teaches subsequently a Zn coating is applied onto this Al coating which consists of at least 95% wt. of zinc for example, and a further element Mg, in a content of not be exceeded 5% wt. Mg for example ([0018], [0046], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).
Regarding claim 25, Lupp teaches subsequently a Zn coating is applied onto this Al coating which consists of at least 95% wt. of zinc for example, and a further element Mg, in a content of not be exceeded 5% wt. Mg for example ([0018], [0046], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).
Regarding claim 26, Lupp teaches in addition to Zn at least one further element from Al, Mg or Fe can be included ([0046]). Therefore it reads on the claim limitations of wherein the second coating does not comprise at least one of the following elements copper.
Regarding claim 27, Lupp teaches subsequently a Zn coating is applied onto this Al coating which consists of at least 95% wt. of zinc for example, and a further element Mg for example ([0046]).
Regarding claim 28, Lupp does not explicitly teaches the microstructure of Mg2Zn11 phases, therefore it reads on the claim limitation of wherein the microstructure of the second coating comprises less than 95% by weight of Mg2Zn11 phases in a Zn matrix.
Regarding claim 31, Lupp teaches a steel component (metallic substrate) (Abstract). 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lupp et al. (US 2012/0085466 A1) as applied to claims 21-28, and 31 above, and further in view of Dean et al. (US 3,898,052).
Regarding claim 29, Lupp teaches a coating metal substrate such as steel product as discussed above.  Lupp do not explicitly teach further comprising an intermediate layer between the metallic substrate and the first coating, the intermediate layer including iron, nickel, and chromium.  However, an analogous art, Dean teaches a coated metal substrate such as stainless steel articles with aluminum for corrosion resistant coating comprising coating the metal article with a barrier metal comprising nickel, iron, and chromium for example and then thermally diffusing the aluminum (Abstract, Col. 3, lines 5-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a barrier layer between the steel metal substrate and aluminum coating layer to the coated steel prodct in Lupp, because Dean disclosed the use of barrier metal coating layer to prevent aluminum diffuse more deeply into the metal article (Abstract, Col. 3, lines 5-11).  
Regarding claim 30, Lupp teaches a coating metal substrate such as steel product as discussed above.  Lupp do not explicitly teach further comprising an intermediate layer between the metallic substrate and the first coating, the intermediate layer including iron, nickel, and chromium.  However, an analogous art, Dean teaches a coated metal substrate such as stainless steel articles with aluminum for corrosion resistant coating comprising coating the metal article with a barrier metal comprising nickel, iron, chromium, and titianium for example and then thermally diffusing the aluminum (Abstract, Col. 3, lines 5-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a barrier layer between the steel metal substrate and aluminum coating layer to the coated steel prodct in Lupp, because Dean disclosed the use of barrier metal coating layer to prevent aluminum diffuse more deeply into the metal article (Abstract, Col. 3, lines 5-11).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717